OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Before making any incriminating statements, appellant stated that he “would like to either have an attorney or a priest to talk to, to have present”. By making this request, appellant asserted his right to counsel. (See People v Buxton, 44 NY2d 33.)
When a criminal defendant requests the assistance of counsel, the police are obligated to scrupulously honor that request. (People v Grant, 45 NY2d 366, 376.) In this case, the police failed to satisfy this obligation inasmuch as they continued to question defendant despite his expressed desire to seek the assistance of an attorney and to have counsel present at the questioning. Therefore, all statements made by defendant subsequent to his request for an attorney were properly suppressed by the court below. (People v Grant, 45 NY2d 366, supra; People v Munlin, 45 NY2d 427; People v Clark, 45 NY2d 432.)